Thi® was an action. brought by the appellant, Belle J. Matthews, against the City Council of Montgomery, to. recover damages for personal injuries,, alleged to have been caused by the-negligence of the defendant in excavating and repairing its streets.
The only question presented for review on the present appeal is upon the pleadings. There were several demurrers interposed to the complaint, and there were ■demurrers to the pleas and motions to strike the pleadings. The judgment entry relating to these rulings were as follows: “The grounds of demurrer to the first count of the. complaint,- as amended * * * being argued by counsel and understood by the court, are overruled, and those numbered * * * sustained by the court. The grounds of demurrer to the second count of the 'complaint, as amended, numbered * * * being argued by counsel and. understood by the court, be and are hereby, overruled, and those, numbered * * --- -» are sustained,” etc.
The court holds that there is n,o. judgment upon the rulings upon the pleadings which would authorize the review thereof on this appeal. ,
The judgment of the city court is affirmed.
Opinion by.
Haralson, J.